Citation Nr: 0001352	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to January 1948.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in December 
1997 for further development; it was returned to the Board in 
September 1999.


FINDING OF FACT

The claims for service connection for left knee and bilateral 
foot disabilities are not plausible.


CONCLUSION OF LAW

The claims for service connection for left knee and bilateral 
foot disabilities are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran, through his 
representative, has alleged that his service medical records 
are incomplete, contending that he was treated on an 
outpatient basis for several months at the Sapporo Hokkaido, 
Japan aid station for injuries of his feet and left knee, but 
that records of this treatment are not on file.  In its 
December 1997 remand, the Board requested that the RO contact 
the veteran and request that he provide information 
pertaining to the specific unit(s) to which he was assigned 
during his active service in Japan.  

The record reflects that the RO requested that the veteran 
provide the above information in January 1998 and September 
1998, but that the veteran failed to respond.  In October 
1998 the National Personnel Records Center (NPRC), responding 
to a request by the RO for all morning and sick reports for 
the period from December 1946 to December 1947 for the 187th 
Paraglide Infantry, attached to the 11th Airborne Division of 
the Army, indicated that greater specificity with respect to 
the dates of the veteran's treatment in service was required; 
the NPRC provided the RO with an NA Form 13055.  The RO 
thereafter provided the veteran in November 1998 and January 
1999 with an NA Form 13055, requested that he complete and 
return the form, and explained why his cooperation was 
necessary.  The record reflects that the veteran failed to 
respond.

In light of the above, as the veteran has persistently failed 
to cooperate with VA's efforts to locate any additional 
service medical records, the Board concludes that no further 
assistance to the veteran is required.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of arthritis during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  However, as a preliminary matter, the Board 
must determine whether the veteran has submitted evidence of 
well-grounded claims.  38 U.S.C.A. § 5107(a).  If he has not, 
his claims must fail, and VA is not obligated to assist the 
veteran in their development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Service medical records show that the veteran sustained a 
sprain to the lateral collateral ligament of his left knee in 
October 1946 while on a physical training course.  The 
medical records are thereafter negative for any evidence of 
left knee disability.  The service medical records are 
entirely negative for evidence of disability of either foot.

There is no medical evidence of disability of the left knee 
or either foot prior to March 1995.  VA treatment records for 
March 1995 to July 1997 document the veteran's contention 
that he sustained a left knee injury from a parachute jump, 
and show treatment for neuromas of both feet and for 
traumatic arthritis and tendinitis of the left knee.  The 
records do not further address the etiology of the veteran's 
left knee or bilateral foot disability.

The veteran was afforded VA examinations in August 1995, at 
which time he was found to exhibit mild degenerative changes 
in his left knee as well as pain and fatigue in both feet.  
The examiners notably did not address the etiology of any 
left knee or bilateral foot disability.

The veteran was afforded a hearing before a hearing officer 
at the St. Louis, Missouri RO in April 1996, at which time he 
presented testimony with respect to injuries sustained in a 
parachute jump.  He testified that he was thereafter treated 
in Sapporo, Japan for left knee problems, and he averred that 
he continued to have left knee problems after service.

Although the veteran was treated in service on one occasion 
for a left knee sprain, the remainder of his service medical 
records are negative for evidence of left knee disability, 
and there is no evidence of foot disability in service 
medical records.  While the veteran, through his 
representative, has alleged that his service medical records 
are incomplete, as noted previously, he failed to cooperate 
with VA in efforts to locate any additional service medical 
records.  In any event, there is no postservice medical 
evidence of any foot disability or left knee disability for 
decades after service and no medical evidence linking any 
foot or left knee disability to service.  Although VA 
treatment reports record the veteran's essential contention 
that his left knee disability originated in service, the 
etiology of the left knee disability was not further 
addressed by the treating examiner.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence sufficient to well 
ground a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In the instant case, the only evidence supportive of an 
etiological relationship between the veteran's left knee or 
bilateral foot disability and his period of service consists 
of the lay assertions of the veteran.  As the Court held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  Moreover, while the veteran is competent to testify 
as to his symptoms during and after service, he is not 
competent to relate his present condition to those symptoms.  
See Savage, 10 Vet. App. 488 (1997).  In light of these 
circumstances, the Board must conclude that the veteran's 
claims are not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
left knee disability and bilateral foot disability.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for bilateral foot 
disability is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

